DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7 “wherein the second connector is electrically connected to a connector positioned in a lower portion of the housing.” should be changed to -- wherein the second connector is electrically connected to [[a]] the connector of the housing positioned in a lower portion of the housing. -- since there is only one connector 31 of the housing disclosed as electrically connected to the second connector 62 (fig 5, pg 11, para [0035]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 “the connector of the housing, positioned at or adjacent to the first connector, is laterally covered with the side connector cover” is unclear. The connector of the housing is disclosed as 31 (fig 5, pg 11, para [0035]), but is not disclosed as being laterally covered with the side connector cover 81. Claim 5 is rejected since it depends on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (KR20170098076, “Zeng”) in view of Mizutani et al. (US20150050833, “Mizutani”) and Adachi et al. (US20100243321, “Adachi”).
Re claim 1, Zeng discloses a motor assembly comprising: 
a motor 150 (fig 1-2, 4 & 8, pg 3, lns 15-22); 
a housing that houses the motor 150 (figs 2-8, pg 3, lns 30-36, includes 151,161a-b & 211); 
an inverter 310 (figs 2-6 & 10-12, pg 3, lns 51-53 to pg 4, lns 1-7) that is electrically connected to the motor 150 (fig 2, pg 4, lns 22-25); 
an inverter case 311 (figs 2-6 & 10-12, pg 3, lns 51-53) that houses the inverter 310 (figs 2-6 & 10-12, pg 3, lns 51-53 to pg 4, lns 1-7) and is provided integrally with the housing (figs 2-7 & 12, pg 6, lns 28-34 & pg 7, lns 20-39); 
a wire harness 313 (figs 2, 4 & 6, pg 4, lns 22-25) including a first connector electrically connected to the inverter on a side surface of the inverter case (figs 2, 4, 6 & below, pg 4, lns 22-25), a second connector electrically connected to the motor on the housing (figs 2, 4, 6 & below, pg 4, lns 22-25), and an electric wire electrically connecting the first connector and the second connector (figs 2, 4, 6 & below, pg 4, lns 22-25).

    PNG
    media_image1.png
    737
    668
    media_image1.png
    Greyscale

Zeng discloses claim 1 except for: 
the first connector electrically connected to a connector positioned on a side surface of the inverter case, the second connector electrically connected to a connector of the housing (Zeng discloses the 1st & 2nd connectors electrically connect the 310 & 150 on a side surface of 311 & on the housing, but does not specifically disclose 310 & 150 have connectors); and 
a side connector cover provided over the side surface of the inverter case, covering the first connector laterally.
Mizutani discloses the first connector 108 (fig 6, para [0006]) electrically connected to a connector 114 (fig 6) positioned on a side surface of the inverter case 120 (fig 6), the second connector 106 (fig 6) electrically connected to a connector 112 of the housing 100 (fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inverter case and housing of Zeng so the first connector is electrically connected to a connector positioned on a side surface of the inverter case, the second connector is electrically connected to a connector of the housing, as disclosed by Mizutani, in order to provide electrical connections between the first and second connectors and the inverter and motor, as demonstrated by Mizutani.
Adachi discloses a side connector cover 8 (figs 1-2 & 4-7, para [0047]) provided over the side surface of the inverter case 2 (fig 1, para [0036]), covering the first connector 6 laterally (figs 1 & 4-7, para [0046]-[0047], 8 surrounds 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first connector of Zeng and Mizutani with a side connector cover provided over the side surface of the inverter case, covering the first connector laterally, as disclosed by Adachi, in order to provide protection and vibration absorption for the first connection, as taught by Adachi (para [0047]).
Re claim 2, Zeng in view of Mizutani and Adachi disclose claim 1 as discussed above. Zeng further discloses the housing includes an axle connecting portion 210 (figs 1-2 & 6, pg 3, lns 33-47) to which an axle 221 of a vehicle 110 is connected (figs 1-2 & 6, pg 3, lns 33-47); the inverter case 310 including the connector is positioned radially outside the axle 221 connected to the axle connecting portion 210 (figs 1-2). 
Zeng discloses claim 2 except for the first connector is covered with the side connector cover when viewed from the axle.
Adachi further discloses the first connector 6 is covered with the side connector cover 8 on all sides (figs 1, 4-5 & 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first connector of Zeng in view of Mizutani and Adachi is covered with the side connector cover on all sides, as disclosed by Adachi, and therefore covers the first connector when viewed from the axle, in order to provide protection and vibration absorption for the first connection, as taught by Adachi (para [0047]).
The side of the first connector of Zeng viewed from the axle 221 is indicated in annotated figs 2 & 6 below. 

    PNG
    media_image2.png
    403
    672
    media_image2.png
    Greyscale

Since Adachi discloses the side connector cover 8 covers a similar side of the first connector 6 (see figs 4-5 & 7 and annotated fig 5 below) as indicated for the first connector of Zeng, then the first connector of Zeng in view of Mizutani and Adachi is covered by the side connector cover when viewed from the axle.

    PNG
    media_image3.png
    488
    540
    media_image3.png
    Greyscale

Re claim 3, Zeng in view of Mizutani and Adachi disclose claim 2 as discussed above. Zeng further discloses a position between the first connector and the axle 221 (figs 2, 6 & below). 

    PNG
    media_image4.png
    407
    685
    media_image4.png
    Greyscale

Zeng is silent with respect to the side connector cover includes a bottom wall portion positioned between the first connector and the axle; and the bottom wall portion includes a surface facing the axle, having a curved shape protruding toward a side opposite to the axle.
Adachi further discloses the side connector cover 8 includes a bottom wall portion 27 (figs 4-5 & 7); and the bottom wall portion includes a surface (figs 4-5, 7 & below), having a curved shape protruding toward a side opposite the surface (fig 7 & below).

    PNG
    media_image5.png
    506
    455
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the side connector cover of Zeng in view of Mizutani and Adachi so the side connector cover includes a bottom wall portion; and the bottom wall portion includes a surface, having a curved shape protruding toward a side opposite the surface, as disclosed by Adachi, in order to provide protection and vibration absorption for the first connection, as taught by Adachi (para [0047]).
It is pointed out that Zeng in view of Mizutani and Adachi disclose the bottom wall portion includes a surface facing the axle, having a curved shape protruding toward a side opposite to the axle, since Zeng discloses a position between the first connector and the axle; and Mizutani discloses the bottom wall having the surface having a curve shape is on the side of the first connector of Zeng facing the axle (as discussed above for claim 1).
Re claim 7, Zeng in view of Mizutani and Adachi disclose claim 1 as discussed above. Zeng further discloses the second connector is electrically connected to a connector positioned in a lower portion of the housing (figs 2, 4 & above for claim 1, a lower portion of the housing in the axial direction w/ respect to axle 221).
Zeng is silent with respect to a lower connector cover covering the second connector from below.
Adachi discloses a lower connector cover 7 covering the second connector 5 from below (figs 1-2, para [0045], as indicated by dot dash line in fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second connector of Zeng in view of Mizutani and Adachi with a lower connector cover covering the second connector from below, as disclosed by Adachi, in order to protect the second connector, as taught by Adachi (para 0045]).

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboshima et al. (US20130105218, “Kuboshima”) in view of Mizutani.
Re claim 1, Kuboshima discloses a motor assembly comprising: 
a motor 3 (fig 1, para [0042]); 
a housing 7 (fig 1) that houses the motor 3 (fig 1, para [0046]); 
an inverter 4 (fig 1, para [0043]) that is electrically connected to the motor 3 (fig 1, para [0043]); 
an inverter case 8 that houses the inverter 4 (figs 1 & 13-14, para [0044]) and is provided integrally with the housing 7 (fig 1, para [0045]); 
a wire harness 21 (figs 1-4 & 13, para [0043] & [0046]) including a first connector 23 (figs 2 & 13, para [0048]), a second connector 22 (figs 2, 8 & 13, para [0048]), and an electric wire 24 (figs 2 & 13, para [0048]) electrically connecting the first connector 23 and the second connector 22 (figs 2 & 13, para [0048]); and 
a side connector cover 101 (figs 1-2 & 13-14, para [0046]) provided over the side surface of the inverter case 4 (figs 1 & 13-14), covering the first connector 23 laterally (figs 2 & 13-14).
Kuboshima discloses claim 1 except for the first connector electrically connected to a connector positioned on a side surface of the inverter case and the second connector electrically connected to a connector of the housing.
Mizutani discloses the first connector 108 (fig 6, para [0006]) electrically connected to a connector 114 (fig 6) positioned on a side surface of the inverter case 120 (fig 6), the second connector 106 (fig 6) electrically connected to a connector 112 of the housing 100 (fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inverter case and housing of Kuboshima so the first connector is electrically connected to a connector positioned on a side surface of the inverter case, the second connector is electrically connected to a connector of the housing, as disclosed by Mizutani, in order to provide electrical connections between the first and second connectors and the inverter and motor, as demonstrated by Mizutani.
Re claim 4, Kuboshima in view of Mizutani disclose claim 1 as discussed above. Kuboshima further discloses the second connector 22, positioned at or adjacent to the first connector 23 (figs 1 & 13, 22 & 23 are adjacent to each other), is laterally covered with the side connector cover 101 (figs 1 & 13, 101 laterally covers 22 when viewed from the front of the vehicle 1).
Kuboshima is silent with respect to the connector of the housing, positioned at or adjacent to the first connector, is laterally covered with the side connector cover.
Mizutani discloses the connector of the housing 112 is near the location of the second connector 106 and faces the second connector 106 (fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second connector of Kuboshima in view of Mizutani so the connector of the housing is near the location of the second connector and faces the second connector, as disclosed by Mizutani, in order to provide electrical connection between the second connector and the motor, as demonstrated by Mizutani. It is pointed out that Kuboshima in view of Mizutani disclose the connector of the housing, positioned at or adjacent to the first connector, is laterally covered with the side connector cover, since Kuboshima disclosed the second connector 22 is adjacent the first connector and is laterally covered by the side connector cover 101; and Mizutani discloses the connector of the housing 112 faces the second connector 106.
Re claim 5, Kuboshima in view of Mizutani disclose claim 4 as discussed above. Kuboshima further discloses the side connector cover 101 extends over the inverter case 8 and the housing 7 when viewed laterally (figs 1 & 13, 101 laterally covers 8 & 7 when viewed from the front of the vehicle 1), and is fixed to both the inverter case 8 and the housing 7 (figs 1 & 14, para [0065]).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Kitami (US20140151138) discloses inverter terminal cover 16 (figs 2-6) and protector 14 (figs 8-10).
Abe (US20140151138) discloses side connector cover 24 for wire harness 34b (figs 1-6).
Takagi (JP2014220961) discloses wire harness 14 protected by a section 123 of a refrigerant passage 110 (fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834